CEXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


11. 	An information handling system comprising: 

one or more processors; 

a memory coupled to at least one of the processors; Docket No. P201801153US01Page 4 of 14 Atty Ref. No. 8061 Trim et al. - 16/198,995PATENT 

a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: 

receiving, by an eyewear system, a set of location data corresponding to a location of a user wearing the eyewear system, wherein the set of location data comprises a first set of location context data and a second set of location context data; 

matching the first set of location context data to a first one of a plurality of location context entries stored in a storage area, wherein the first location context entry comprises a first set of eyewear configuration attributes and a first priority level; 



determining that the first priority level is higher than the second priority level; and

adjusting an appearance of the eyewear system based on the first set of eyewear configuration attributes in response to the determining.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662